—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 17, 1998, convicting him of *484unauthorized use of a vehicle in the third degree, after a non-jury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his use of the vehicle within the meaning of Penal Law § 165.05 (1) is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Tallarine, 223 AD2d 738). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v McCaleb, 25 NY2d 394). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., O’Brien, Santucci and Altman, JJ., concur.